 BARTELL BROADCASTERS, INC.APPENDIX551NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT discourage legitimate union activity or membership in TruckDrivers Local Union No. 407,International Brotherhood of Teamsters or anyother labor organization by laying off or discriminating against Nick Vitantonioor any other employee because an employee exercises his right as guaranteed inthe National Labor Relations Act.WE WILL pay to Nick Vitantonio the wages he lost by reason of his illegallayoff in October 1963.TROJAN FREIGHT LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days fromthe date ofposting,and must not be altered,defaced, orcovered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegionalOffice, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465,if they haveany question concerning this notice or compliancewithitsprovisions.Bartell Broadcasters,Inc.andRadio&Television BroadcastEngineers,LocalNo. 715,International Brotherhood of Elec-tricalWorkers.Case No. 30-CA-31 (formerly 13-CA-6067).December 22, 1934DECISION AND ORDEROn August 3, 1964, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exami-ner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.The GeneralCounsel filed a brief in answer to the Respondent's exceptions andbrief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.1As the record,including the exceptions and briefs,adequately sets forth the Issues andthe positions of the parties,the Respondent's request for oral argument is hereby denied.150 NLRB No. 28. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner?ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that the Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as modified below:1.Add the following paragraph as paragraph 2(b), the presentparagraph 2(b) and those subsequent being consecutively relettered:"(b)Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."2.The address of the Board's Regional Office in the notice to allemployees is amended to read as follows : "Commerce Building, 744North Fourth Street, Milwaukee, Wisconsin, Telephone 272-8600,Extension 3860."2On November 17, 1964,the Respondent filed a motion to reopen the record and takeofficial notice of the decision of the Industrial Commission of an appeal tribunal andholding that Conrad Mangrum was discharged for misconduct as charged by the Respond-ent.It is contended by the Respondent that since the original determination of theappeal tribunal was an important factor in the Trial Examiner's determination thatMangrum was not discharged for misconduct but for his union activities,the decision ofthe Industrial Commission is new evidence not previously available and should be con-sidered by the Board.In reaching our decision-in respect to Mangrum'sdischarge,wehave not relied in any respect upon the disposition by the appeal tribunal of Mangrum'sapplication for unemployment compensation,but rely solely upon the evidence introducedat the hearing before the Trial Examiner.The Respondent'smotion is accordingly denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on December9, 1963, byRadio & Television Broadcast Engi-neers, Local No. 715,International Brotherhood of ElectricalWorkers,hereinaftercalled the Union,the GeneralCounsel of theNationalLaborRelations Board, here-inafter called the GeneralCounsel Iand the Board, respectively,by theRegionalDirector for Region13 (Chicago,Illinois),issued his complaint datedFebruary 12,1964, against Bartell Broadcasters,Inc., hereinafter called the Respondent.The complaintalleged that Respondent had engaged in unfairlaborpracticesaffecting commercewithin themeaning of Section 8(a)(1), (3), and (5)and Sec-tion2(6) and (7) of the LaborManagement RelationsAct, 1947, asamended, hereincalledthe Act.Copiesof the charges,the complaint,and notice of hearing thereonwere duly servedupon Respondentand the Union.Respondentduly fileditsanswer admitting certain allegations to the complaintbut denying the commissionof anyunfair labor practices.1This term specifically includes the attorney appearing for the General Counsel atthe hearing. BARTELL BROADCASTERS, INC.553Pursuant to notice, a hearing thereon was held at Milwaukee, Wisconsin, onMarch 25, 26, and 27, 1964, before Trial Examiner Thomas S. Wilson. All partiesappeared at the hearing, were represented by counsel, and were afforded full oppor-tunity to be heard, to produce, examine, and cross-examine witnesses, and to intro-duce evidence material and pertinent to the issues.Oral argument at the conclusionof the hearing was waived. Briefs were received from General Counsel and Respond-ent 2 on May 26, 1964.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, Bartell Broadcasters, Inc., is, and has been, a corpora-tion duly organized under, and existing by virtue of, the laws of the State of Wiscon-sin.At all times material herein Respondent has maintained its principal place ofbusiness at Milwaukee, Wisconsin, and has maintained various other places of busi-ness in the States of California, Colorado, and New York, and is, and has been atall times material herein, engaged at said places of business in the operation of radiostations and the business of radio broadcasting.Respondent's radio station WOKY,located atMilwaukee,Wisconsin (herein called the station), is the only stationinvolved in this proceeding.Respondent, during the calendar year 1963, in thecourse and conduct of its business operations, derived a gross income in excess of$100,000.During the same calendar year, Respondent furnished advertising servicesvalued in excess of $50,000 to the American Tobacco Company, P. Lorillard Co.,Inc., R. J. Reynolds Tobacco Company, and other advertisers of nationally sold prod-ucts located outside the State of Wisconsin.The complaint alleged, the answer admitted, and I find that Respondent is engagedin commerce within the meaning of the Act.II.THE UNIONINVOLVEDRadio & Television Broadcast Engineers, Local No. 715, International Brotherhoodof ElectricalWorkers, is a labor organization admitting employees of Respondent tomembership.III.THE UNFAIR LABOR PRACTICESA. The factsDuring the instant proceeding 18 witneeses were sworn and testified, 2 for theGeneral Counsel and the remainder on behalf of Respondent.However, Respond-ent's counsel, who was neither sworn nor took the witness stand, did most of thetestifying on behalf of his 16 witnesses through leading and suggestive questions.2At the hearing Respondent presented evidence of certain matters of a defamatory char-acter, if true, allegedly occurring in December 1961 and January 1962, which Respondentclaimed constituted one of the causes of the discharge here involved. On cross-examination of Respondent's witness giving this testimony it developed that Respondent'sfirst knowledge of these alleged events came to it on March 18, 1964, 7 days prior to thepresent hearing and 5 months subsequent to the date of the discharge.As, therefore,these events could not possibly have played any part in Respondent's decision to discharge,I,on motion of the General Counsel, ordered the evidence stricken from the record withwith the added admonition to Respondent that, if it had any testimony whereby thatmaterial could be connected to the discharge, that evidence should be presented andquickly.None was.In its brief, however, Respondent referred to this stricken testimony by mentioningan allegedly pending lawsuit growing out of the alleged events of 1961-62.This allegedsuit, pending or otherwise, was completely de hors the record of the instant case, desfiitea statement to the contrary made in Respondent's brief.Respondent's counsel followed this questionable practice with a letter dated July 9,1964, addressed to me and to the General Counsel purporting to report the decision ofan unnamed "County Court" in the above-mentioned lawsuit and ending: "We respect-fully request that this information should be associated with the record."Respondent's request is hereby denied.In addition the aforementioned references to testimony stricken at the hearing or tomatter de hors the record have been disregarded except to the extent mentionedantra. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf these I could give full faith and credit to the testimony of only one: JamesWilkerson, the union organizer. I could not credit the alleged discriminatee, Con-rad Mangrum, with being a completely frank and open witness although, in his case,his lack of candor and frankness occurred in connection with the subject matterintroduced by Respondent as an alleged defense, or something, to the discharge whichwas subsequently stricken as noted in the footnote above.As for Respondent's 16 witnesses, each and every one of them proved most com-pliant and responsive to counsel's leading and suggestive questions. In fact most, ifnot all, of Respondent's witnesses succeeded in either impeaching or discreditingthemselves by their very willingness to agree to the facts stated in Respondent coun-sel's questions,many of which were in rather direct contradiction to what counselhimself had stated as a fact during an arbitration hearing held on December 7, 1963.Despite the above, the record does establish the following basic facts:(1) Since 1947, when Respondent first recognized the Union as the representativeof its broadcast engineers at Station WOKY, there has been a series of continuouscollective-bargaining agreements between Respondent and the Union covering thewages, hours, and working condition of those broadcast engineers.On occasion thenegotiations of these contracts have been protracted well beyond the expiration dateof the prior agreement and, as an almost usual occurrence, Respondent has agreedupon the contract only after the Union's contract with Station WPMJ in Milwaukeehad been negotiated and executed.(2)The latest contract between Respondent and the Union was dated October 1,1960, and was by its terms to expire' on September 30, 1963, unless automaticallyrenewed.(3)On or about May 21, 1963,3 Respondent discharged one of its five regularbroadcast engineers 4 by the name of Kenneth Kussman.Conrad Mangrum, thesteward for the Union at WOKY for approximately 8i of the past 10 years, promptlyfiled a grievance over this discharge in accord with the desires expressed by the unionmembers at their June union meeting.Thereafter Mangrum remained active alongwithWilkerson, union business agent, in bringing the Kussman discharge to arbitra-tion as provided for in the existing collective-bargaining agreement.This activityirritated Respondent.(4) By letter dated July 22, over the signature of John A. Reddy, station WOKYmanager, Respondent notified the Union that it "elects to terminate" the existingcollective-bargaining agreement with the Union "as of September 30, 1963," its expira-tion date.This was the first time Respondent has ever elected to terminate such anagreement.Respondent's letter gave no reason for its action.(5) By letter dated July 31, over the signature of Union Business Agent James A.Wilkerson, the Union notified Respondent of the receipt of Respondent's July 22letter and gave notice of the Union's desire to negotiate certain specified changesina renewal agreement to take effect October 1, 1963."Among the changes specified insaid letter was a pension plan whose cost was to be borne by Respondent.(6)Thereafter a negotiation meeting between the parties was scheduled and heldon August 29. In attendance at this meeting held in Reddy's office were Wilkersonand Mangrum for the Union and Reddy for Respondent. Following a short discus-sion of the Union's proposed changes in the agreement, it was suggested that furthernegotiations be postponed until it was determined whether Respondent and otherMilwaukee radio stations would engage in joint negotiations of a contract with theUnion as had been suggested by Spheeris of station WEMP and which was thenunder consideration.This was agreeable to the Union.(7)About October 1 Wilkerson learned from Spheeris that there would be nojoint negotiations with the Union.He thereupon telephoned that information toReddy who agreed to continue negotiations on October 14.(8)On October 3 Attorney Bartell had Engineers Grevenow and Christophersonsent to his office purportedly to discuss the "misconduct" of Kussman in preparationfor, the arbitration hearing on the Kussman discharge.5During this conference3 All dates herein are 1963 unless otherwise specified.4From May 8, when it employed Ralph Evans' nephew, Dennis Christopherson, as anengineer, until May 21 when it dismissed engineer Kussman, Respondent actually hadsix engineers employed in this five-engineer unit.Ralph Evans is director of engineer-ing for Respondent.5 Although Kussman was discharged within 2 weeks of Christopherson's employment,Christopherson testified that he "saw" the misconduct of Kussman "often."Christopherson was a most compliant witness for Respondent. In answer to leadingquestions he testified that he joined the Union at the request of Mangrum "3 or 4 months"after his employment began (which would make his joining either early August or Sep- BARTELL BROADCASTERS, INC.555Attorney Bartell took occasion to inform Grevenow and Christopherson that the col-lective-bargaining agreement between Respondent and the Union had expired onOctober 1 and that they no longer needed to remain members of the Union or pay duesto it in order to work for Respondent. The connection between this information andthe Kussman arbitration investigation was unexplained in the record.(9)William J. Panagis, Attorney Bartell's partner in the firm of Bartell andPanagis, testified that at a conference attended by himself, Bartell, and Ralph Evansin Bartell's office he was ordered to file an R petition on behalf of Respondent withthe Board and a petition for a referendum under the Wisconsin law with the WisconsinLabor Relations Board.When asked the date of this conference on direct examina-tion, Panagis answered: "I would say around October the 11th, 1963. It might. havebeen the last couple of days of September. I can't be more specific than that." 6Panagis explained the subsequent delay (until December 9) in the filing of suchpetitions by Respondent by testifying further that he and Bartell later thought'thatthey might be able to settle the Kussman arbiration and then get the Union to consentto an election and, therefore, he hesitated-until December 7-before preparing saidpetitions.This 2-month hesitation casts doubts on the accuracy of Panagis' earlierestimation.(10)On October 14 Wilkerson and Mangrum for the Union met with Reddy rep-resenting Respondent to continue negotiations of the renewal agreement.After somecursory discussion of the Union's proposals, Reddy announced that "the Company haddecided that it would be necessary for the Company to go through the previous agree-ment in great detail and study it and as soon as possible submit a counterproposal,"and that the Union would be notified when that counterproposal was prepared. Sur-prised by Reddy's remark Wilkerson inquired whether this sudden decision on thepart of the Company had anything to do with the Kussman arbitration case.Reddyadmitted that the l;(ussman case had "something to do with it."However, the Unionagreed to await Respondent's counterproposal.Reddy made no suggestion of an election.(11)On the early morning shift of October 19, Mangrum was the engineer workingwith an announcer and "radio personality" known to the radio audience as Bob Barry(nee Doerfler).A little before midnight, despite a sign on the studio door forbiddingvisitors after 9 p.m., Barry admitted a young man named James Gorak who earlierthat evening had acted as Barry's sound engineer at a record shop hop at which Barryhad been master of ceremonies and who was returning the records and sound equip-ment used during the hop.About 12:30 a.m. Gorak answered a knock at the studiodoor where he found three teenage girls who asked to be admitted.When Gorakrefused them admission, they asked to see Barry.When Barry got to the door, thegirls told him that they wished to hold a surprise birthday party for Mangrum.After thinking it over, Barry decided that that would be "all right" and admitted thegirls to the lounge outside the control room and studio.After the birthday cake, agallon of wine, and some punch called "Bali Hi," had been arranged in the studiolounge, Barry called Mangrum from the control room and, as he entered the lounge,the girls shouted "Surprise."The testimony as to this party, all adduced by Respond-ent's witnesses, shows that soon thereafter the studio began playing a recorded tape,instead of live entertainment, while the men all drank at least two glasses of wine andate the cake while the girls drank Bali Hi.The evidence also showed that from timeto time Mangrum would leave the party and return to the control room for shortperiods of time.The party broke up about 4:30 a.m.According to Barry, he leftabout 4 a.m. although his shift had ended at 3 a.m.tember), became "dissatisfied" with the Union when he saw Kussman at the arbitrationhearing "sit on the stand and deliberately lie" which caused him during "the first partofOctober" to make his "dissatisfaction" with the Union on this account known toBartell,Grevenow,and Evans at the conference in Bartell's office(on October 3).Buton cross-examination it was pointed out that the first day of hearing on the Kussmanarbitration occurred on November 5, a day which Christopherson testified he, Christo-pherson,was not in attendance.Christopherson thereupon changed his story to denyhaving told Bartellet alon October 3 that he wanted to get out of the Union. Underthe facts as Christopherson gave them the earliest possible date on which Christophersoncould have seen Kussman on the stand at the arbitration was on December 5.I was not impressedwith Christopherson's veracity.eThis testimony is the first testimony to indicate any desire on the part of Respondentto have an election conducted among its engineers.There is no showing in this recordthat these alleged decisions were ever communicated to the Union. 0 0556DECISIONS OF NATIONAL LABOR RELATIONS BOARD(12) Sometime during the morning of October 21 Barry, fearful that he might beblamed for the aforementioned party, telephoned Evans and told him that a partyhad taken place at the studio on October 19.At Evans' request Barry came toEvans' office later that day when Barry told Evans about the party.?Later that same day Respondent over the signature of Evans prepared and mailedtoMangrum the following letter:This is to notify you that, effective October 22, 1963, your employment by thisorganization is terminated for willful misconduct and matters attendant thereto.We have been advised within the past several days that, while on duty and incharge of the engineering operation of the station, you did on regular and numer-ous occasions retire and sleep for a substantial period of time during your shift.Accrued vacation pay, if any, will be computed and forwarded to you.Similarly that same day Respondent also sent a letter to Engineer Paul Leser accus-ing him of having slept during his duty shifts in the month of March.8 t.eser remainedan employee of Respondent with no further disciplinary action so far as this recordshows.Also, so far as this record shows, Barry continued his employment without anydisciplinary action.Although Mangrum sought reinstatement from Reddy and Evans promptly afterreceipt of this letter, Respondent refused.(13) On or about October 30 negotiations between station WTMJ and the Unionwere concluded and that collective-bargaining agreement signed.Wilkerson so noti-fied Reddy.(14)Until November 5 Bartell and the attorney for the Union were unsuccessfullyattempting to settle this whole matter in a package deal:Respondent was to bargainwith the Union in good faith, Respondent was to reinstate Mangrum with full back-pay, and to settle with Kussman on terms unnoted in this record.When Respondentrefused to comply therewith, the Kussman discharge matter went to arbitration onNovember 5. Subsequent sessions of this arbitration were held on December 5 andDecember 7.During a recess in the arbitration proceeding on December 7 the followingoccurred:Mr. BARTELL: The company is willing to settle the arbitration of the grievantKussman on the terms which have been outlined by Kussman. That offer hasbeen made, accepted and never withdrawn.Number two, and completely unrelated to the Kussman grievance, the com-pany is willing to sit down and in good faith negotiate with the Union, but as acondition of signing any contract, that an election be held to determine whetherthe Union represents the majority of the employees in the unit, and the companyiswilling to concede only for the purposes of the election and for no other pur-poses and without any prejudice to any rights that Mr. Mangrum may have toreinstatement or that the company may have for his discharge that they willpermit him to vote at an election.All right?Mr. GOLDBERG [attorney for the Union]: Now by this you mean that youwill bargain with us now?Mr. BARTELL:Yes.Yes.Mr. GOLDBERG:And when?When will you bargain with us?Mr. BARTELL:Anytime we can set it up in the very near future.Monday,Tuesday, Wednesday.We will set it up in the very near future.Whenever Jim[Wilkerson] and John [Reddy] can get together. This is when the bargaining willstart.If this isn't sincere in good faith-this is off the record.(Discussion off the record.)Mr. GOLDBERG:You want an election before you sign a contract, or as acondition of signing a contract there must be an election?Mr. BARTELL: There must be an election to determine whether the employeesdesire to have this union as its bargaining representative.7 The testimony of Barry and Evans on this point is in disagreement as to just howmuch about the party Barry actually told Evans. Barry testified that he told Evans"everything about the party" while Evans testified that he neither asked nor was toldjust how the girls had been admitted to the studio.8Leser acknowledged at the hearing that in March, due to pains caused by gall bladdertrouble, he had stretched on a chair with his eyes closed but had not been asleep. BARTELL BROADCASTERS,INC.557Mr. GOLDBERG:Do you agree that a hundred percent of the men in yourbargaining unit belong to the Union?Do you have any doubt about that?Mr. BARTELL:I don't know. 1 don't know whether they do or not. I havenot askedone man"Do you belong to the Union?" If you tell me they belong,I just have to accept it. I don't know.Mr. GOLDBERG:Has any man told you he doesn't want to belong to theUnion?-Mr. BARTELL:No man has told me he wants to belong or he doesn't. 1 havenot inquired whether a man wants to belong or doesn't want to belong.Mr. GOLDBERG: So you have no belief that a man-Mr. BARTELL: I am not going to answer your questions. I am not on thestand.You are not examining me.Mr. GOLDBERG:Well, I am challenging your sincerity in making this offer.Mr. BARTELL:Off the record. (Discussion off the record.)***Mr. GOLDBERG:Mr. Peppey [the court reporter at the arbitration proceed-ing], in the presence of arbitrator Epstein and Conard Mangrum, Mr. Reddy,Mr. Panagis, and Mr. Wilkerson, and Mr. Michael Bartell, Mr. David Bartellwithdrew and cancelled the date for bargaining because the Union refused tosettle a grievance for Kenneth Kussman. This statement is being dictated on therecord in the presence of all the aforementioned persons and the Union at thistime requests bargaining on the date set forth by the prior agreed date.Mr.Reddy, will you bargain with us on Monday?Mr. BARTELL:Don't answer. [Emphasis supplied.](15)No negotiation meeting between Respondent and the Union was held on thatMonday, December 9, nor at anytime since.(16) Respondent has forwarded to the Union no counterproposal as agreed onOctober 14. The Union is still awaiting said counterproposal.(17)On December 9 Respondent filed an RM petition covering its broadcast engi-neers with the Board signed for Respondent by John A. Reddy. This petition indicatesthat no other labor organization had a representative interest in the employees inthe unit.At or about the same time Respondent filed a request with the Wisconsin Employ-ment Relations Board asking for a referendum on the question of an "all-unionagreement."(18)On December 16 the following letter over the signatures of Respondent'sthen four broadcast engineers,William Grevenow,Paul Leser,Douglas Moore, andDennis Christopherson, was sent to Wilkerson:DEAR Jim: The Union membership at WOKY feel we are not duly representedby Local 715 in regards to negotiations and contract.As a group we agree thatthe manner in which the Kussman arbitration is being conducted is not in thebest interest of the Union.We cannot continue to be part of this local either financially or morally untilthe above matters are agreeably settled.Therefore, the union membership atWOKY respectfully request honorary withdrawal cards effective December 31,1963.A copy of this letter was brought to the attention of Respondent by Grevenow.B. Conclusions1.Refusal to bargainOn October 14 Reddy agreed to submit to the Union a counterproposal as soon asRespondent had taken a long, hard look at the union proposal, a look which Respond-ent considered was necessitated for some unstated reason in part, at least, by theKussman arbitration matter.Although often since then requested by the Union, thatpromised counter-proposal has never been forthcoming.That failure very simplyconstitutes a refusal to bargain in violation of Section 8(a)(5) of the Act.Respondent's defense is that the counterproposal was never furnished because it hada "good-faith doubt" as to the Union's majority status.As late as December 7, however, Respondent's counsel himself stated that he hadno reason to doubt that all of Respondent's engineers were members of the Union,because he had never inquired nor been told by any engineer to the contrary. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, at the hearing counsel himself by his own leading questions led his com-pliant witnesses into testifying that as early as June and July each of the engineerswas expressing his own "dissatisfaction" with the Union to Evans, Reddy, and, moreimportantly, to himself.But these same witnesses had executed affidavits stating that, so far as they knew,the first information Respondent had that the engineers wanted "to get out of theUnion" was through their letter of December 16.9The result is, of course, that either counsel was mistaken on December 7 or hiswitnesses, under his aegis, were at the hearing.Other facts indicate that counsel was truthful on December 7.Although the agreement had expired by its own terms on September 30, these factsshow that Respondent sat down to negotiate the renewal agreement with the Unionon August 29 (prior to the expiration) and again on October 14 (after the expiration)without challenging the Union's majority status in any way and without making anysuggestion for the holding of an election. It was on this latter occasion that Reddypromised a counterproposal from Respondent. If Respondent had had a doubt, "goodfaith" or otherwise, of the Union's representative status at that time, it is inconceiv-able that Respondent would have promised to prepare a counterproposal, therebyimpliedly promising a continuation of the negotiations.On the other hand, counsel's law partner, William J. Panagis, testified (withouttestimonial contradiction) that at a conference which, according to Panagis, occurred"around October 11, 1963," or some other time, Bartell and Evans ordered him toget out an RM petition for Respondent to send to the Board and a petition for thereferendum under the Wisconsin Labor Relations Act.As admittedly neither petitionwas prepared until "December 7" nor filed until December 9, there seems to have beengood reasons for Panagis to have become suddenly very indefinite as to the date ofthe conference.The facts contradict Panagis' testimony as to time at least.On the other hand, Respondent's own evidence shows that on October 3, 3 daysafter the expiration of the agreement, while purporting to investigate the "misconduct"of Kussman in preparation for an arbitration which did not take place for a monththereafter, counsel himself planted the seed from which a "doubt" could grow byinforming Grevenow and Ralph Evans' nephew, Christopherson, in his office that thecollective-bargaining agreement had expired so that the engineers no longer had toremain members of, or pay dues to, the Union in order to work for Respondent. Thisseed did not bear fruit until December 16, when Grevenow and the other engineersrequested withdrawal cards from the Union with a copy to Respondent.On thisdate, for the first time, there was some evidence upon which Respondent could basea "doubt."But that doubt had been planted, fostered, and nurtured by Respondent'sown efforts.Accordingly, I must find in accord with proven facts and contrary to the oral testi-mony presented by Respondent, that as of October 14, Respondent had no doubt,"good faith" or otherwise, but that the Union was the majority representative of theengineers employed in the appropriate unit and that on and after October 14, at least,Respondent refused to bargain with the Union as the majority representative of theengineers employed in the appropriate unit.by failing and refusing to furnish thepromised counterproposal in violation of Section 8(a)(1) and (5) of the Act.2.The discharge of Conrad MangrumPrior to his discharge on October 21, 1963, Mangrum had been continuouslyemployed by Respondent at stationWOKY sinceJune 29,1952.During the last 10years of his employment,Mangrum had been the Union steward for V/2 years.During the other 11/2 years EngineerGrevenowhad been the steward.0For Instance Engineer Grevenow executed an affidavit containing the following, "Nosupervisor ever questioned me about my feeling toward the Union. I have never toldany member of supervision that I wanted to get out of the Union . . . As far as Iknow until the letter of 12/16/63 the Company had no idea that we wanted out of theUnion." -At the hearing, in answering leading questions, Grevenow's testimony was to the con-trary, as was the testimony of the other engineersGrevenow and other engineers wereled into testifying that all that was meant in the affidavits was that the engineers hadnever used the particular words "want to get out of the union" to management butthat they had expressed the thought in other phraseology as early as June.Before reach-ing that explanation, however, Grevenow fell back on that classic explanation which isreturning to favor today: "Everybody misunderstands me. I'm sorry " BARTELL BROADCASTERS, INC.559As such steward Mangrum had been participant in the negotiation of all contractsduring that period as well as in the handling of grievances and arbitrations.He waswell known as a most ardent supporter of the Union.In May 1963 Respondent employed five engineers at WOKY: Mangrum, Kussman,Grevenow, Leser, and the last man employed (1957) Douglas Moore, a son-in-law ofAttorney Bartell.On May 8, 1963, Respondent hired another engineer by the nameof Dennis Christopherson, who happened to be the nephew of Ralph Evans.Two weeks later, on May 21, Respondent discharged Kussman for reasons notbrought out in this record.Mangrum was instrumental in filing a grievance underthe contract regarding the discharge of Kussman and thereafter in taking that dis-charge to arbitration, also under the contract.This Respondent did not like.As noted heretofore this arbitration hearing did not take place until November 5.After the surprise birthday party for Mangrum at the studio on October 19,Respondent discharged Mangrum promptly.Superficially this party would seem a perfectly valid nondiscriminatory cause fordischarge.Unauthorized visitors had been admitted to the station and, presumablyat least,Mangrum had not been giving his full attention to his duties. If that hadbeen all there was to this case,Iwould recommend a dismissal of the 8(a)(3)allegations.But, unfortunately for Respondent's contention, that was not all there is to this case.It was Announcer Barry who "thought it would be all right"-as he had thought anumber of times in the past-and admitted the teenage girls into the studio loungewith their cake, their wine, and their Bali Hi. It was Announcer Barry who helpedset up the party in the lounge. It was Announcer Barry who called Mangrum fromhis duty station in the studio to the surprise party in the lounge.And, more impor-tantly, it was Mangrum who was actually surprised by the party.'°Itwas Barry who, during the party, was not doing the job for which Respondentwas paying him because the station promptly began broadcasting a tape recording sothat Barry could enjoy the party without working. It was Mangrum who left theparty from time to time to return to the control room to make sure that the stationwas operating properly." It was Barry who participated fully in the party evento the careful admission that he even consumed "two glasses" of wine. In fact it wasBarry who continued his participation in the party at least for 1 hour after his shifthad ended at 3 a.m.Obviously Barry was solely responsible for the fact that the birthday party tookplace at the station and participated fully therein.But it was Mangrum whom Respondent discharged.Barry was not even reprimanded for the part he had played at the birthday party.Although Barry testified that he told Reddy "the complete story" about the partyon Monday after he testified that he had been warned that he had "better watchmyself" and became fearful that "a story or rumor might get started," Reddy testified,on the other hand, that he, Reddy, "didn't think it germane to the investigation atthat particular time" as to how the teenagers happened to obtain admission into thestudio despite the "no admission" sign on the door and, therefore, he neither inquirednor was informed by Barry as to how the girls got into the studio.Reddy alsoaccepted without question Barry's statement that his own participation in the party"was substantially different [from Mangrum's] principally in the amount of wine con-sumed."Reddy's testimony of his investigation of the incident shows that his interesttherein was only to find some "misconduct" on the part of Mangrum.He was equallycareful to avoid uncovering misconduct on the part of anyone else.He had a willingcollaborator in this effort in Announcer Bob Barry.12io The evidence, all presented by Respondent's own witnesses, is absolutely clear on this:Until Barry called Mangrum into the lounge following the admission of the teenagers,Mangrum had had absolutely no knowledge of any party or the presence of any girls.Forhim this was genuinely a surprise party.u It is significant that, in the light of the diligence with which Respondent ferretedout each and every other fault of Mangrum, Respondent was able to present no evidence ofany kind as to any dereliction of duty in Mangrum's operation of the station that morning.>aBarry's willingness to collaborate with Respondent,as well as his honesty,is shownin the following excerpts from his testimony.On cross-examination Barry testified as follows:Q.Did you ever work on the night shift with any of these engineers[Leser,Man-grum, Moore,and Kussman] ?A. Yes.,[Footnote continued on following page.]775-692-65-vol. 15037 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDActually the evidence shows that it had not been unusual to Respondent's knowledgefor women to visit this studio day or night without previous objection from Respond-ent despite the "no admittance" sign on the door.Nor was the presence of liquorunusual at the station with the knowledge of, but again without previous objectionfrom, Respondent. In fact this station had at least one admirer who was well knownfor occasionally sending out such refreshments to the station without objection fromRespondent.Thus Respondent found itself in a dilemma.Mere participation in this birthdayparty as its surprised guest of honor while performing his assigned tasks proved suffi-cient in Respondent's estimation for Mangrum's immediate dismissal while, on theother hand, Respondent found no fault on the part of Barry for his having admittedthe teenagers to the station contrary to the "No Admission" sign, for his havingauthorized the holding of the party in the studio during working hours, for permittingthe wine to be brought into the studio, for personally drinking "two glasses" thereof,or for not continuing his show live during the party as he was being paid to do. Thisdilemma did not bother this Respondent: the union man was fired while the non-union entrapper went free.Thus the violations of Respondent's rules, if any, wereof little, if any, importance to Respondent.As to Mangrum's sleepingduring his shift, the evidence shows that on October 21,the date of the discharge notice to Mangrum, Respondent also sent a letter to Engi-neer Leser regarding his having slept on duty back in March 1963 or over 6 monthsbefore.Leser was not discharged for that offense apparently because, as it was care-fully phrased during the hearing, Barry testified that Leser only "dozed" for 20 to 25minutes whereas, in the case of Mangrum, Barry testified that he "slept" for 40 to 45minutes during taped shows.13This testimony by Barry is suspect for two reasons:first,because it was given by Barry; and secondly, because the undisputed evidenceshowed that Barry himself was such a sound sleeper during his shifts as to require analarm clock to awaken him 10 minutes before the time to go back on the air.Asleeping man is rarely a competent observer.Furthermore Reddy testified that Barry had reported Mangrum's alleged sleepingpropensity on duty between October 1 and 10. Reddy could hardly have consideredthe matter to be of much consequence for at that time he did nothing about it, noteven speaking to Mangrum. Obviously, therefore, Respondent itself did not considersuch to constitute a good cause for discharge.Next Respondent charged Mangrum with having "tampered" with the mail in themailboxes located at the station. It produced witnesses who, in the past, had seenMangrum looking at the mail in the cubbyholes and, in one case, a witness who testi-fied that he had seen Mangrum opening either one or two packages of advertisingmaterial addressed to an announcer.On April 10, 1963, Rosa Bartell Evans, general manager of WOKY, put out amemo to the whole staff stating that "tampering with other people's mail is a seriousoffense" and "dire consequences will result"-but accusing no one.There is no evidence in the instant record that subsequent to the memo, at least,Mangrum ever "tampered" with any mail. Hence this tampering could not have beenthe cause of the October 21 discharge of Mangrum.Next Respondent charged Mangrum with having "mutilated" a "trouble report"which it did not introduce into evidence but which, according to the testimony ofanother announcer named Spencer, concerned some alleged inattentiveness by Man-grum while working on a show with announcer Raymond E. Spencer, the writerthereof.Respondent did introduce into evidence a letter from Reddy addressed to"Conrad" requesting a meeting with him, apparently as union shop steward, andWilkerson, union business agent, regarding a "mutilated trouble report" dated Tues-day, December 18, 1962. The conference was held.Nobody knew then and nobodyQ.And did any of these engineers ever sleep on the night shift?A. No, they didn'tBut Respondent was interested in having Sussman asleep on shift. So on redirectexamination Barry testified:Q. You testified that you worked with Kussman.A. Yes, I believe I did.Q. Did he sleep?A. Yes, he did.18Respondent never did explain how it happened that it first learned in October ofthe fact that Leser "dozed"inMarch. BARTELL BROADCASTERS, INC.561knows now who mutilated the trouble report. The matter was thereupon forgotten-until the present hearing.This 10-month old incident could hardly have been thereason for the discharge on October 21.This is particularly so as Spencer admittedly was a rather prolific author of suchreports.He estimated that between October 1962 and May 1963, he authored atleast 30 such reports, of which he also estimated that 20 concerned Mangrum 14 andthe rest concerned the remainder of the engineering staff.His oral testimony as tothe derelictions of Mangrum was so generalized, indefinite, and remote as to showthat these reports could not have caused the discharge of October 21.15At any rate these events, even assuming Mangrum's responsibility for them, wereall so remote as to have hardly been the cause for the precipitous discharge ofMangrum without warning on October 21.Next Respondent impliedly charged Mangrum with having given a party in June.1962.Leser, the engineer who only "dozed," testified that one morning in June 1962,as he was relieving Mangrum, he found a "martini glass with a little purple liquid"in it and accused Mangrum of having had "a party" at the station that night.16 LikeBarry, Leser, fearful of his job, telephoned Evans about the party with the onemartini glass with purple liquid.Evans thanked Leser for having called but didnothing about the so-called party.This 11/2-year-old incident could hardly haveprecipitated the discharge of October 21 17In its opposition toMangrum's application for unemployment compensationRespondent presented to the Wisconsin Unemployment Compensation Commissionthese same three alleged causes for the discharge of Mangrum at its preliminary inves-tigation and again on March 23, 1964, on appeal from the commission's original deci-sion that "It is not established that the employee [Mangrum] was discharged for mis-conduct connected with his employment."Twice before the present hearing, in November 1963 and on March 23, 1964,Respondent had defended against Mangrum's application for unemployment on theground that Mangrum had been discharged for cause.On each of these occasionsRespondent cited the same-and only the same-elements of misconductagainstMangrum as have been referred to above.Although the results of the hearing onappeal are unknown to me at this time, the Wisconsin Unemployment CompensationCommission was, as notedsupra,originally unimpressed with Respondent's conten-tion.In brief, Respondent's contention then consisted of the following: (1)Man-grum's participation in the October 19 birthday surprise party; (2) sleeping on hisshift; and (3) inattention to announcers and tampering with the mail.At the hearing before me which opened 3 days after the hearing on appeal beforethe unemployment compensation commission, Respondent introduced a newelementof "misconduct" never presented by it before: alleged parties held at the studio inDecember 1961 and January 1962 at which Mangrum allegedly participated.-Upon the following assurance:TRIAL EXAMINER:Let me ask you this, Mr. Bartell. Is it your contentionthatMr. Mangrum was discharged in October of 1963 for any conduct whichoccurred in 1961 or 1962?Mr. BARTELL:Our position is that Mangrum's discharge was effected- be-cause of his misconduct that occurred in 1961, 1962, and was culminated in1963 when he was dismissed, yes.14Respondent introduced none of Spencer's trouble reports Into evidence15 Spencer's trouble reports regarding Mangrum may well have been caused by the factthat Spencer blamed Mangrum because "about five or six times" during the "fall of 1962"(this was definite for Spencer) he had driven his automobile from WOKY with a deflatedtire "in such condition that you wouldn't realize the tire was deflated until you haddriven several blocks."Spencer blamed Mangrum for the deflated condition of his tiresolely because Mangrum left the station prior to the time that Spencer left. It mighthave been that Spencer's tire had a slow leak.The evidence shows that Spencer neverspoke to Mangrum about his suspicions.IsLeser was unable to explain why he immediately attributed the "martini glass withpurple liquid" to Mangrum rather than to the announcer who was on duty at this same'time.17Respondent presented even sillier testimony regarding Mangrum such as the testimonyby Leser that "2 or 3 years ago" he saw Mangrum with a "screwdriver" in his hand. Theimplication was that Mangrum had jimmied a door at the station, an alleged deed whichLeser admittedly did not see.The numerous innuendoes and insinuations throughoutthe record are both too remote and too silly to be recounted here. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDI permitted Respondent to introduce testimony regarding this new incident whichproved to be evidence of a defamatory character.Promptly on cross-examination the witness who testified to the alleged events of1961 and 1962 acknowledged that the first time this information was ever given toRespondent was on March 18, 1964.As this was only 7 days before the openingof the present hearing, it is obvious that this information could have played no partin Respondent's determination to discharge Mangrum,some 5 months before,despiteRespondent's contention to the contrary.General Counsel'smotion to strike thetestimony was granted with the added admonition to Respondent that,if it had anyevidence to connect this newfound evidence to the discharge,that evidence should bepresented promptly.No such testimony was offered.The truth or falsity of the stricken testimony is unimportant here.What is ofimportance is Respondent's apparent willingness to change the very basis of its deci-sion of October 21, 1963, and adopt as its reason therefor any evidence which mightcome to hand no matter how impossible it might be that that evidence had had any-thing to do with Respondent's decision.Respondent's shifting,vacillating basis ofdefense indicates the weakness of its original defense as well as proving it to havebeen nothing more than a pretext to cover up the real reason for the discharge.The basic reason Respondent discharged Mangrum is easily seen.It had five engi-neers in the appropriate unit of whom Moore, son-in-law of Attorney Bartell,was on.In May 1963,Respondent succeeded in placing a second member of the Bartell familyinto the unit in the person of Christopherson,nephew of Ralph Evans, when hereplaced the discharged Kussman.Now Respondent held two out of the five placesin the unit.So in July Respondent gave notice of termination of the collective-bargaining contract with the Union as the recruitment of only one more nonunionvote would successfully destroy the Union'smajority representation.Promptly afterthe expiration of that contract on September 30, Attorney Bartell made -it a pointto call Grevenow and Christopherson to his office and to inform them that they nolonger needed to remain members of or pay dues to the Union.But Respondent continued to bargain with the Union on the renewal contractthrough October 14, 1963, because even with two members of the family in a five-man unit,the Union still remained the representative of the majority.This wasespecially so due to the fact that Mangrum had filed a grievance on the Kussmandischarge and taken the same to arbitration so that Kussman's status remained some-what unsettled,a fact which annoyed Respondent and Attorney Bartell.However, the birthday party on October 19 gave Respondent an excuse to retaliateagainstMangrum and the Union both for their efforts on behalf of Kussman as wellas to reduce the unit to a group of four of whom two were members of the familyand, as such,presumably manageable.It is not without significance that,whereas on October 14 Respondent had prom-ised the Union a counterproposal in the negotiations,not only was that counter-proposal never forthcoming but also the Respondent never afforded the Union anothernegotiation meeting when,after the discharge of Mangrum,the unit was reduced tofour with two members of the family included therein so that Respondent could makean arguable contention that the Union no longer represented a majority of the employ-ees in the appropriate unit.By thus discharging Mangrum Respondent was able toaccomplish two aims at the same time.Furthermore if Respondent had really been interested in alleged vioations of com-pany rules in regard to the birthday party of October 19, it would have dischargedthe man responsible for those violations,Announcer Bob Barry, who admitted theparty givers to the studio contrary to Respondent's "No Admission"sign and whoparticipated in the drinking of the wine,if that were a violation of Respondent'srules, as well as failing to perform his duties during his shift.Instead,Respondentdeliberately chose to discharge Mangrum although the evidence shows that he wasthe innocent victim of an actual"surprise"party-and not the "guilty"party.Respondent's failure on this occasion to discharge or reprimand Announcer Barrywho violated the Respondent'srules at least as badly as Mangrum proves thatRespondent used the October 19 birthday party only as an excuse with which to riditself of Union Steward Mangrum because of his activities on behalf of the Unionas such steward and in order to create a situation whereby Respondent might log-ically claim that the Union no longer represented a majority of its engineers and thusexcuse it from the necessity of bargaining collectively with the Union.Accordingly I am convinced and, therefore,must find that Respondent dischargedConrad Mangrum on October 19, 1963, because of his membership and activities inand on behalf of the Union in order to discourage membership and activity thereinin violation of Section 8 (a) (1) and(3) of the Act. BARTELL BROADCASTERS, INC.563IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of Conrad Mangrum by discharging him on October 19, 1963,I will recommend that Respondent offer him immediate and full reinstatement to hisformer, or substantially equivalent, position without prejudice to his seniority orother rights and privileges and make him whole for any loss of pay he may havesuffered by reason of said discrimination against him by payment to him of a sumof money equal to that he would have earned as wages from the date of the discrim-ination to the date of his full and complete reinstatement, less his net earnings duringsuch period, in accordance with the formula set forth in F.W. Woolworth Co.,90NLRB 289, with interest thereon at 6 percent per annum.Because -of the variety and the type of the `unfair labor practices engaged in byRespondent, I sense an opposition to the policies of the Act in general, and hence Ideem it necessary to order that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed its employees in Section 7 of the Act.CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of ConradMangrum, thereby discouraging union activities among its employees, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (1) and (3) of the Act.2:By refusing to bargain collectively with Radio & Television Broadcast Engineers,Local No. 715, International Brotherhood of Electrical Workers as the majority rep-resentative of the employees in the appropriate unit consisting of its broadcast engi-neers, Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) and (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of'the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that Respondent, Bartell Broadcasters, Inc.,Milwaukee, Wisconsin, its officers, agents, attorneys, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating in regard to the hire and tenure of employment or the termsand conditions of employment of any of its employees thereby discouraging member-ship and activities on behalf of Radio & Television Broadcast Engineers, Local No.715, International Brotherhood of ElectricalWorkers, by discharging any of itsemployees or by discriminating against any such employee in any other manner inregard to their hire and tenure of employment or any term or condition ofemployment.(b)Refusing to bargain in good faith with Radio & Television Broadcast Engi-neers,Local No. 715, International Brotherhood of Electrical Workers, as the bargain-ing agent of Respondent's engineers in the appropriate unit consisting of Respond-ent's broadcast engineers.(c) In any manner interfering with, restraining, or coercing its employees in theexerciseof their right to self organization, to form labor organizations, to join orassist Radio & Television Broadcast Engineers, Local No. 715, International Brother-hood of Electrical Workers, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concerted activ-ities for the purposes of collective bargaining or other mutual aid or protection, or 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDto refrain from any or all such activities to the extent that such right may be affectedby an'agreementrequiringmembership in a labor organization as a condition, of-employment, as authorized by Section 8(a)(3) of the Act as amended.2.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Offer to Conrad Mangrum immediate reinstatement to his previous, or sub-stantially equivalent, position and make him whole for any loss of earnings he mayhave suffered by reason of the discrimination against him in the manner set forth inthis Decision in the section entitled "The Remedy."(b)Upon request bargain collectively in good faith with Radio & Television Broad-castEngineers, Local No. 715, International Brotherhood of Electrical Workers asthe bargaining agent of its employeesin anappropriate unit consisting of Respond-ent'sbroadcastengineers.(c)Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamountof backpay due under the terms of this Recommended Order.(d) Post at its radio station in Milwaukee, Wisconsin, copies of the attached noticemarked "Appendix A." 18 Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, upon being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof and maintained by it for 60 con-secutive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to comply with-the foregoing Recommended Order.19I further recommend that unless within 20 days from the date of the receipt ofthisDecision, Respondent does not notify the Regional Director that it will complywith the foregoing Recommended Order, the Board issue an order requiring Respond-ent to takethe aforesaidaction.In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order"shall be substituted for the words "aDecision and Order "16 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read*"Notifysaid Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL, upon request, bargain collectively with Radio & Television BroadcastEngineers, Local No. 715, International Brotherhood of Electrical Workers asthe exclusive representative of all our employees in the bargaining unit consist-ing of ourbroadcastengineers.WE WILL offer Conrad Mangrum full and complete reinstatement to hisformer, or substantially equivalent, employment and make him- whole for anyloss of pay he may have suffered by reason of the discrimination practiced againsthim, with interest thereon at 6 percent per annum.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Radio & Television Broadcast Engineers,Local No. 715,Interna-tional Brotherhood of Electrical Workers, or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage inanyother concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities, LOCAL LODGE 790, INT'L ASSOCIATION OF MACHINISTS565except to the extentthat such right may be affected byan agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a) (3) of theAct, asamended.All our employees are free to become,remain,or to refrain from becoming orremaining members of the above-named or inany other labororganization.BARTELL BROADCASTERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE-We will notifythe above-named employee if presently serving in theArmed Forcesof the UnitedStates of his right to full reinstatement upon applicationin accordance with the SelectiveService Act and the UniversalMilitary Training andService Act of 1948, asamended,after dischargefrom the ArmedForces.This notice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectly with the Board'sRegional Office,881 U.S.Courthouse and Federal Office Building,219 SouthDearborn Street,Chicago,Illinois,TelephoneNo. 828-7572, if they haveany questions concerningthisnotice or compli-ance with its provisions.Local Lodge 790, International Association of Machinists, AFL-CIOandFrank Wheatley Pump & Valve Manufacturer.CaseNo. 16-CP-2?.December 92, 196 .DECISION AND ORDEROn June 5, 1964, Trial Examiner A. Norman Somers issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in the unfair labor practice alleged in the complaint, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Trial.Examiner's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings of the TrialExaminer only to the extent consistent herewith.The material facts as fully set forth in the Trial Examiner'sDecision are in all essential respects the same as those inWarehouseEmployees Union Local No. 750, International Brotherhood ofTeamsters, etc. (Whitaker Paper Company),149 NLRB 731, except150 NLRB No. 27.